Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’s AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner proposed amendment on 11/23/2021 over telephone to Mathew Deng, Reg No. 78,863.  The authorization for this examiner’s amendment was given via email on 12/13/2021.

Listing of claims:

1.	(Previously presented) A method of transmitting a synchronized signal block (SS block), applied to a network equipment side, wherein the SS block comprises a New Radio (NR)-primary synchronized signal (PSS), an NR-secondary synchronized signal (SSS), and an NR-physical broadcast channel (PBCH) signal, and the method comprises the following steps:
	transmitting the NR-PSS by using a first frequency domain resource, transmitting the NR-SSS by using a second frequency domain resource, transmitting the NR-PBCH signal by using a third frequency domain resource, wherein a position 
wherein that the position relationship among the first frequency domain resource, the second frequency domain resource, and the third frequency domain resource satisfies the preset condition comprises:
	a center frequency of the first frequency domain resource, a center frequency of the second frequency domain resource, and a center frequency of the third frequency domain resource are aligned,
wherein a number of resource blocks of at least one of the first frequency domain resource and the second frequency domain resource is different from a number of resource blocks of the third frequency domain resource;
wherein the transmitting the NR-PSS by using the first frequency domain resource, transmitting the NR-SSS by using the second frequency domain resource, transmitting the NR-PBCH signal by using the third frequency domain resource comprises:
	transmitting the NR-PSS on a first time domain resource by using the first frequency domain resource; transmitting the NR-SSS on a second time domain resource by using the second frequency domain resource; transmitting the NR-PBCH signal on a third time domain resource by using the third frequency domain resource;
wherein the third time domain resource is consecutive time domain symbols;
wherein the first time domain resource, the second time domain resource and the third time domain resource occupy four consecutive time domain symbols, a time domain symbol occupied by the first time domain resource and a time domain symbol 

2-8.	(Cancelled) 

9.	(Currently amended) The method of transmitting the SS block according to claim [[6]] 1, wherein the first time domain resource is located before the second time domain resource;
	or,
	the second time domain resource is located before the first time domain resource.

10.	(Cancelled)

11.	(Previously presented) A method of transmitting a synchronized signal block (SS block), applied to a user equipment side, wherein the SS block comprises a New Radio (NR)-primary synchronized signal (PSS), an NR-secondary synchronized signal (SSS), and an NR-physical broadcast channel (PBCH) signal, and the method comprises the following steps:
	receiving the NR-PSS by using a first frequency domain resource, receiving the NR-SSS by using a second frequency domain resource, receiving the NR-PBCH signal by using a third frequency domain resource, wherein a position 
wherein that the position relationship among the first frequency domain resource, the second frequency domain resource, and the third frequency domain resource satisfies the preset condition comprises:
	a center frequency of the first frequency domain resource, a center frequency of the second frequency domain resource, and a center frequency of the third frequency domain resource are aligned,
wherein a number of resource blocks of at least one of the first frequency domain resource and the second frequency domain resource is different from a number of resource blocks of the third frequency domain resource;
wherein the step of receiving the NR-PSS by using the first frequency domain resource, receiving the NR-SSS by using the second frequency domain resource, receiving the NR-PBCH signal by using the third frequency domain resource comprises:
	receiving the NR-PSS on a first time domain resource by using the first frequency domain resource; receiving the NR-SSS on a second time domain resource by using the second frequency domain resource; receiving the NR-PBCH signal on a third time domain resource by using the third frequency domain resource;
wherein the third time domain resource is consecutive time domain symbols;
wherein the first time domain resource, the second time domain resource and the third time domain resource occupy four consecutive time domain symbols, a time domain symbol occupied by the first time domain resource and a time domain symbol occupied by the second time domain resource are spaced by one time domain symbol, 

12-18.	(Cancelled) 

19.	(Currently amended) The method of transmitting the SS block according to claim [[16]] 11, wherein the first time domain resource is located before the second time domain resource.
	or,
	the second time domain resource is located before the first time domain resource.

20-40.	(Cancelled)

41.	(Previously Presented) Network equipment, comprising: a storage, a processor, and a computer program stored in the storage and configured to be executed by the processor, wherein the processor is configured to execute the computer program, to implement the steps in the method of transmitting the synchronized signal block (SS block) according to claim 1.

42.	(Previously presented) User equipment, comprising: a storage, a processor, and a computer program stored in the storage and configured to be executed by the processor, wherein the processor is configured to execute the 
	receiving the NR-PSS by using a first frequency domain resource, receiving the NR-SSS by using a second frequency domain resource, receiving the NR-PBCH signal by using a third frequency domain resource, wherein a position relationship among the first frequency domain resource, the second frequency domain resource, and the third frequency domain resource satisfies a preset condition;
wherein that the position relationship among the first frequency domain resource, the second frequency domain resource, and the third frequency domain resource satisfies the preset condition comprises:
	a center frequency of the first frequency domain resource, a center frequency of the second frequency domain resource, and a center frequency of the third frequency domain resource are aligned,
wherein a number of resource blocks of at least one of the first frequency domain resource and the second frequency domain resource is different from a number of resource blocks of the third frequency domain resource;
wherein the step of receiving the NR-PSS by using the first frequency domain resource, receiving the NR-SSS by using the second frequency domain resource, receiving the NR-PBCH signal by using the third frequency domain resource comprises:

wherein the third time domain resource is consecutive time domain symbols;
wherein the first time domain resource, the second time domain resource and the third time domain resource occupy four consecutive time domain symbols, a time domain symbol occupied by the first time domain resource and a time domain symbol occupied by the second time domain resource are spaced by one time domain symbol, and a last time domain symbol of the four consecutive time domain symbols is occupied by the third time domain resource.

43.	(Previously Presented) A computer readable storage medium, storing therein a computer program, wherein the program is configured to be executed by a processor, to implement the steps in the method of transmitting the synchronized signal block (SS block) according to claim 1.

44.	(Previously Presented) A computer readable storage medium, storing therein a computer program, wherein the program is configured to be executed by a processor, to implement the steps in the method of transmitting the synchronized signal block (SS block) according to claim 11.

45-52.	(Cancelled) 
Allowable Subject Matter
2. 	Claims 1, 9, 11, 19, 41-44 are allowed. Claims 2-8, 10, 12 – 18, 20-40, 45-52 are cancelled.

3. 	The following is an examiner’s statement of reasons for allowance:
4. 	Applicants invention is drawn to a method of transmitting an SS block, network equipment, and user equipment, to solve the problem of a frequency domain resource mapping relationship of an LTE system to an NR system.
The Applicants independent claims comprises a particular combination elements which is neither taught nor suggested by prior arts. 

The prior art Onggosanusi et al. [US 20170359791 A1] discloses in para [0152] nrSS is transmitted with (occupies) one bandwidth value BW1, while nrPBCH can be transmitted (occupy) one of the two bandwidth values (BW.sub.1 and BW.sub.2). Depending on the system bandwidth, nrPBCH occupies one of the two bandwidth values (BW.sub.1 or BW.sub.2 where BW.sub.1<BW.sub.2). In this case, the transmission bandwidth for nrPBCH can either be signaled via nrSS (such as nrSSS, hence doubling the number of hypotheses in nrSS), nrPBCH (hence doubling the number of hypotheses in the MIB), or blindly detected from nrPBCH.

Ko et al. [US 20180198659 A1] discloses in para [0308] [0308] In NR system, DMRS is introduced for phase reference of NR-PBCH. Also, NR-PSS/NR-SSS/NR-PBCH are presented in every SS block, and OFDM symbols in a single SS block are 

However the combination of prior arts does not discloses 
wherein the third time domain resource is consecutive time domain symbols;
wherein the first time domain resource, the second time domain resource and the third time domain resource occupy four consecutive time domain symbols, a time domain symbol occupied by the first time domain resource and a time domain symbol occupied by the second time domain resource are spaced by one time domain symbol, and a last time domain symbol of the four consecutive time domain symbols is occupied by the third time domain resource.

	Therefore, the independent claims 1, 11 and 42 are allowed for these above reasons. The respective dependent claims of independent claims 1 and 11 are also allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

If the reply is not fully responsive, the final disposition of the application may occur later than twelve months from the filing of the application.

Conclusion
5.	the prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. [US 20180084593 A1] Method and apparatus for mapping initial access signals in wireless systems
Park et al. [US 20190190747 A1] Method and Apparatus for Uplink Transmission and Reception in a Wireless Communication System
Bendlin et al. [US 20190029005 A1] Apparatus and method for IOT control channel
Moon et al. [US 20190357239 A1] Transmitting method and device using numerology, and scheduling method and device using numerology

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.